Q3 Manulife Financial Corporation Quarterly Report to Shareholders 2008 For the quarter ended September 30 FINANCIAL HIGHLIGHTS As at and for the three months ended September 30 (Canadian $ in millions unless otherwise stated and per share information, unaudited) 2008 2007 % Change Net income $ 507 $ 1,069 (53 ) Loss attributed to participating policyholders 3 1 - Net income attributed to shareholders $ 510 $ 1,070 (52 ) Preferred share dividends (7 ) (7 ) - Net income available to common shareholders $ 503 $ 1,063 (53 ) Premiums and deposits Life and health insurance premiums $ 4,017 $ 3,637 10 Annuity and pension premiums 1,841 1,245 48 Segregated funds deposits 7,689 8,888 (13 ) Mutual fund deposits 2,173 2,304 (6 ) ASO premium equivalents 601 582 3 Other fund deposits 123 141 (13 ) Total premiums and deposits $ 16,444 $ 16,797 (2 ) Funds under management General fund $ 165,163 $ 159,170 4 Segregated funds 165,488 174,489 (5 ) Mutual funds 28,213 36,185 (22 ) Other funds 26,416 29,506 (10 ) Total funds under management $ 385,280 $ 399,350 (4 ) % of Total % of Total Capital 2008 2007 Liabilities for preferred shares and capital instruments $ 3,578 $ 3,014 12 11 Non-controlling interest in subsidiaries 167 202 1 1 Equity Participating policyholders' equity 61 152 - 1 Shareholders' equity Preferred shares 638 638 2 2 Common shares 13,943 14,004 48 51 Contributed surplus 156 133 1 - Retained earnings 15,345 13,710 53 51 Accumulated other comprehensive loss on AFS securities and translation of net foreign operations (4,868 ) (4,595 ) (17 ) (17 ) Total capital $ 29,020 $ 27,258 100 100 Selected key performance measures Basic earnings per common share $ 0.34 $ 0.70 Diluted earnings per common share $ 0.33 $ 0.70 Return on common shareholders' equity (annualized) 1 8.2 % 18.9 % Book value per common share $ 16.41 $ 15.48 Common shares outstanding (in millions) End of period 1,492 1,502 Weighted average - basic 1,492 1,511 Weighted average - diluted 1,503 1,525 1 Returnon common shareholders' equity is net income available to common shareholders divided by average common shareholders' equity excluding accumulated other comprehensive income on AFS securities and cash flow hedges. Manulife Financial Corporation – 2eport 1 MESSAGE TO SHAREHOLDERS Manulife Financial Corporation’s third quarter shareholders’ net income was $510 million representing fully diluted earnings per share of $0.33.As expected, due to the declines in equity markets and credit losses, earnings were lower than recent quarters.This quarter’s results reflect accruals for equity related charges that will only become payable over long term periods.Should markets improve we would report gains in respect of our equity related businesses.Our credit charges, while elevated, follow a substantial period of excellent credit experience.While Manulife is positioned more favourably than many of our peers, we are not immune to these historic economic shocks. Given unprecedented market turmoil, we have taken proactive measures, including $3 billion of new financing, to enhance our capital levels to ensure that we continue to provide our customers with the security they have come to expect and, at the same time, retain the financial flexibility to weather these volatile markets and exploit opportunities as they arise.Our pro forma Minimum Continuing Capital and Surplus Requirements (MCCSR) ratio, after reflecting the new financing, the latest capital requirements for segregated fund guarantees and market movements since September 30th, is estimated at a very robust 225 per cent, well above our target range of 180 to 200 per cent. From an operating perspective, it was a solid performance given the environment, with many businesses delivering strong sales and earnings.I am pleased to see the success of our leading franchises around the world and proud to know that so many customers seek shelter in the safety of our trusted name. Premiums and deposits amounted to $16.4 billion in the third quarter of 2008, compared to $16.8 billion for the same period last year.Excluding currency movements and a large group insurance sale in the prior year, Insurance sales were up 16 per cent while Wealth Management sales were down six per cent reflecting very unsettled markets.Despite the challenging environment, new business embedded value generated in the quarter amounted to $540 million, compared to $514 million for the same period last year. Total funds under management as at September 30, 2008 were $385.3 billion, $14.1 billion lower than last year.Net policyholder cash flows of $17 billion and favourable currency movements of $19 billion were overshadowed by an approximate $52 billion decrease due to market value declines. OPERATING HIGHLIGHTS United States · John Hancock Life ranked #1 in U.S. individual insurance sales for the fourth consecutive quarter1.Sales in the third quarter were up seven per cent over the prior year, with significant increases in Universal Life and Term products.The business continued to refresh its product portfolio, adding new protection products with innovative features. · John Hancock Variable Annuities sales were down 30 per cent over prior year, in line with industry declines, due to economic uncertainty and volatile markets.Despite the decline, sales through Edward Jones continue to be strong, up 15 per cent over the prior quarter. · John Hancock Long Term Care reported a sales increase of nine per cent over the prior year, driven by very strong Group sales resulting from additions of new groups as well as higher penetration in existing groups. Leading Edge contributed 21 per cent of total Retail sales, up from 12 per cent in the prior year, reflecting continued success of the simpler, more economically priced product. · John Hancock Retirement Plan Services remains the #1 seller of small case plans in the ‘under 500 lives’ segment1.Sales in the third quarter were up 16 per cent over the same quarter of last year, driven by strong transfer volume growth, despite year-over-year equity market declines. 1 Based on the most recently available industry data per LIMRA International’s sales survey results for respective categories. Manulife Financial Corporation – 2eport 2 · John Hancock Mutual Funds experienced another strong quarter of sales, up 13 per cent over the third quarter of 2007.The addition of mutual fund products to several investment platforms, new business partners and a more tenured sales force continued to drive the momentum in sales. · John Hancock Fixed Products sales for the third quarter were up 80 per cent over the prior year, as equity market volatility and an upward sloping yield curve drove an increase in sales in both Fixed Deferred Annuities and Payout Annuities. Canada · Individual Insurance ranked #2 in life sales in Canada2for the first six months of 2008 with 20 per cent market share, up from 17.5 per cent in 2007. Sales momentum continued in the third quarter, with a ten per cent increase over the prior year, driven by sales growth in Universal Life and Term products. · Individual Wealth Management’s strong sales momentum continued, with segregated fund sales of $1 billion in the quarter, up 32 per cent from a year ago.Growth was driven by GIF Select/IncomePlus, where deposits to date have surpassed $6 billion, less than 2 years from the product’s introduction. · Manulife Bank had another record lending quarter with new loan volumes exceeding $1.3 billion, up 39 per cent from a year ago, driven by continued success of ManulifeOne.The credit quality of this portfolio continues to be excellent. · Individual Wealth Management launched its online Retirement Solutions Centre, which provides tools to help financial advisors learn more about how product allocation can help their clients better plan and protect their retirement income.Advisors will gain access to timely information and training materials to help their clients prepare for retirement, as well as Canada’s first retirement income analysis tool based on Product Allocation for Retirement Income (PrARI™) algorithmic methods, developed in partnership with Dr. Moshe Milevsky and QWeMA Group. · Group Benefits signed an agreement with Investors Group Insurance Services Inc. giving their sales force of more than 4,200 advisors access to sell Manulife group products for small to mid-sized businesses effective November 1st, expanding and diversifying the business’ market presence across Canada. Asia and Japan · Japan reported very strong insurance sales growth, with third quarter sales up 160 per cent over the same quarter of the prior year.Insurance sales continue to be driven by the recently launched corporate owned medical and life insurance product, term insurance, and continued traction gained in the newly established MGA channel. · Hong Kong individual insurance sales for the quarter were up 10 per cent, driven by the launch of new products earlier in the year and by the distribution networks focus on insurance versus wealth products.The business continued to innovate, launching a new medical insurance solution in the quarter. · Other Asia Territories insurance sales for the quarter were up three per cent over the third quarter of 2007, driven by strong bancassurance and agency sales in Singapore and a growing distribution base in China. · Taiwan announced the acquisition of Fuhwa Securities Investment Trust.The acquisition significantly strengthens Manulife’s wealth platform in Taiwan by adding several new retail funds, diversifying product distribution through 20 new bank and security firms, and increasing assets under management. · Manulife Financial continued to expand its operations in China and in the third quarter received four new licenses, bringing the total number of licenses to 35, the most of any foreign life insurance company in China. 2 Based on the most recently available industry data per LIMRA International’s sales survey results for respective categories. Manulife Financial Corporation – 2eport 3 Corporate · Manulife has executed a binding credit agreement with the six largest Canadian banks to provide a 5-year term loan of $3 billion.The loan will be fully drawn down by November 20, 2008, and will be deployed, as necessary, to provide additional regulatory capital for our operating subsidiaries.This transaction will serve to enhance our overall capital position. · The Board of Directors approved a quarterly shareholders’ dividend of $0.26 per share on the common shares of the Company, payable on and after December 19, 2008 to shareholders of record at the close of business on November 18, 2008. · Gail Cook-Bennett assumed the role of Chair of Manulife’s Board of Directors effective October 2, 2008 and Arthur Sawchuk, outgoing Chair, retired. In summary, this quarter’s financial results have been adversely affected by the volatility of equity markets; however, our global franchises remain strong and we are well positioned to compete for increased market share.Our balance sheet is strong and our asset quality is excellent.As new opportunities arise, we are well positioned to consider them with prudence and diligence. Dominic D’Alessandro President and Chief Executive Officer Manulife Financial Corporation – 2eport 4 Manulife Financial Corporation – 2eport 5 MANAGEMENT’S DISCUSSION AND ANALYSIS FINANCIAL HIGHLIGHTS (unaudited) Quarterly Results 3Q08 2Q08 3Q07 Shareholders’ Net Income (C$ millions) 510 1,008 1,070 Diluted Earnings per Common Share (C$) 0.33 0.66 0.70 Return on Common Shareholders’ Equity (%, annualized) 8.2 17.0 18.9 Premiums & Deposits (C$ millions) 16,444 17,262 16,797 Funds under Management (C$ billions) 385.3 400.3 399.4 Capital (C$ billions) 29.0 28.3 27.3 Net
